 Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 1 of 74




EXHIBIT B: Combined Complaint
    and Proposed Answer
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 2 of 74




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


VOTEAMERICA; VOTER
PARTICIPATION CENTER; and
CENTER FOR VOTER
INFORMATION,                                  Civil Action No.
                                              ___________________
                Plaintiffs,
                                              COMPLAINT FOR
v.                                            DECLARATORY AND
                                              INJUNCTIVE RELIEF
BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia; REBECCA
SULLIVAN, in her official capacity as
Vice Chair of the STATE ELECTION
BOARD; DAVID WORLEY,
MATTHEW MASHBURN, and ANH
LE, in their official capacities as
members of the STATE ELECTION
BOARD,

                  Defendants.



      Plaintiffs VoteAmerica, Voter Participation Center, and Center for Voter

Information (“Plaintiffs”) file this Complaint for Declaratory and Injunctive Relief

against Defendants Brad Raffensperger, in his official capacity as the Georgia

Secretary of State; Rebecca Sullivan, in her official capacity as Vice Chair of the



                                          1
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 3 of 74




State Election Board; and David Worley, Matthew Mashburn, and Anh Le, in their

official capacities as members of the State Election Board (collectively

“Defendants”), and allege the following:

                                  INTRODUCTION

      1.     In the most recent election cycle, Georgia voters turned out in record

numbers, casting more than 5 million votes in the 2020 general election and nearly

4.5 million in the 2021 runoff elections, both representing record-breaking levels of

voter turnout.

      Proposed Answer: Turnout data speak for themselves.

      2.     Georgians’ extraordinary levels of voter engagement in the 2020 and

2021 elections are remarkable because those elections occurred during the height of

the COVID-19 pandemic, which disrupted daily operations and exacerbated burdens

in all aspects of life, including civic participation in elections.

      PA: Intervenors admit that Georgia held elections during the COVID-19

      pandemic. Intervenors otherwise lack sufficient information to admit or

      deny these allegations.

      3.     Due in part to the dangers posed by COVID-19, more Georgians voted

absentee in 2020 and 2021 than ever before. In the 2020 general election, Georgia

voters cast 1,320,154 absentee ballots, and in the 2021 runoff elections, Georgia


                                            2
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 4 of 74




voters cast 1,070,596 absentee ballots. Both numbers broke all-time absentee voting

records for general and runoff elections.

      PA: Voting data speak for themselves.

      4.     Georgia’s 2020 and 2021 elections were also conducted safely and

securely. Georgia Secretary of State Brad Raffensperger affirmed that the election

was “secure, reliable and efficient,” and after a statewide audit, concluded that there

was no evidence that raised doubts about the outcome of the 2020 General Election.

Governor Brian Kemp, Lieutenant Governor Geoff Duncan, and Georgia Voting

Systems Manager Gabriel Sterling all repeatedly assured Georgian voters that the

validity of the 2020 and 2021 elections were not in question and that their votes were

accurately counted.

      PA: The referenced quotes speak for themselves.

      5.     After the 2020 General Election took place, several candidates for

office, political parties, and other individuals filed numerous lawsuits seeking to

challenge the validity of Georgia’s election results. None of those lawsuits prevailed,

and not a single court found evidence that the election results in Georgia were tainted

by fraud or misconduct.

      PA: Lawsuits and court rulings speak for themselves.




                                            3
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 5 of 74




      6.     Rather than celebrating Georgians’ record-breaking turnout and

success in conducting two secure elections in a span of two months, the Georgia

General Assembly instead enacted Senate Bill 202 (“SB 202”) through a secretive

and extremely accelerated legislative process, with little to no opportunity for public

input or review.

      PA: Intervenors admit that Georgia enacted SB 202. The legislative

      process speaks for itself.

      7.     SB 202 is an omnibus elections law that radically transforms Georgia’s

election systems in several ways that increase burdens on voters and others engaged

in the political process.

      PA: SB 202 speaks for itself.

      8.     Among the many flawed provisions of SB 202 are several restrictions

and prohibitions on the distribution of absentee ballot applications by third-party

organizations. Those restrictions include: (1) a prohibition on prefilling absentee

ballot applications, even where voters provide that information themselves, (2) a

misleading disclaimer that is required to be attached to any absentee ballot

application distributed by a non-governmental entity, and (3) an affirmative

requirement to monitor an ever-changing list from the Secretary of State to avoid

sending duplicate application forms to voters who have already requested, received,


                                          4
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 6 of 74




or cast an absentee ballot (together, “Ballot Application Restrictions”). SB 202 also

imposes a $100 penalty per duplicate application sent to a voter who has already

requested, received, or cast an absentee ballot.

      PA: SB 202 speaks for itself.

      9.      These new requirements are not only costly and burdensome on

nonprofit organizations who work to encourage political participation and facilitate

access to absentee voting for Georgians—in some cases they are impossible to

comply with or would present such prohibitively expensive financial burdens that

some groups, like Plaintiffs VoteAmerica, Voter Participation Center, and Center

for Voter Information, may have no choice but to cease their operations in Georgia

altogether.

      PA: Denied.

      10.     Nonprofit   organizations    like    Plaintiffs   VoteAmerica,   Voter

Participation Center, and Center for Voter Information have a First Amendment right

to engage in political speech and expression by encouraging eligible Georgians to

vote absentee and providing them with the information and resources to do so. SB

202 unnecessarily and severely burdens that right by stifling Plaintiffs’ protected

political speech, compelling them to engage in misleading and confusing speech

mandated by the Government, and limiting their right to freely associate with others.


                                          5
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 7 of 74




       PA: These legal arguments require no response.

       11.     Moreover, the Ballot Application Restrictions are unconstitutionally

vague and overbroad, such that they violate Plaintiffs’ First Amendment and Due

Process Rights.

       PA: This legal argument requires no response.

       12.     Voting is paramount in our Constitutional system because it is

“preservative of all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). And voter

engagement speech is “core political speech,” for which the protections of the First

Amendment are at their highest. Meyer v. Grant, 486 U.S. 414, 422 (1988).

Nonprofit organizations like Plaintiffs, whose missions focus on expanding electoral

participation and voter turnout through, inter alia, the distribution of absentee ballot

applications, are an essential piece of our civic society. SB 202 unduly restricts

Plaintiffs’ ability to engage with Georgia voters with no countervailing justification

for the restrictions.

       PA: These legal arguments require no response.

       13.     The challenged provisions of SB 202 violate the Constitution of the

United States. They must be declared unconstitutional and their enforcement must

be enjoined.

       PA: Denied.


                                           6
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 8 of 74




                          JURISDICTION AND VENUE

      14.    This action is brought under the United States Constitution. The Court,

therefore, has jurisdiction to hear this case pursuant to 28 U.S.C. §§ 1331, 1343,

1357, and 42 U.S.C. § 1983. It also has jurisdiction under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, to grant the declaratory relief requested.

      PA: These legal arguments require no response.

      15.    This Court has personal jurisdiction over each Defendant in their

official capacity because each is a citizen of Georgia and their principal places of

business are in the Atlanta Division of the United States District Court for the

Northern District of Georgia.

      PA: These legal arguments require no response.

      16.    Venue is proper in this District under 28 U.S.C. § 1391(b) because the

Defendants in their official capacities reside in this District and all Defendants reside

in Georgia, and because a substantial portion of the events giving rise to these claims

occurred in the Northern District of Georgia.

      PA: These legal arguments require no response.




                                           7
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 9 of 74




                                      PARTIES

                                      Plaintiffs

      17.     Plaintiff VoteAmerica is a 501(c)(3) nonprofit organization founded by

a small team of elections and technology experts (including the founders of Vote.org

and Vote.gov). VoteAmerica’s core mission is to persuade and assist all eligible

American voters to engage in the electoral process. It does so by providing access to

trusted election information, open platform technology, and education programs to

support and empower the most vulnerable voters to navigate the path to exercising

their vote.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      18.     A key component of Plaintiff VoteAmerica’s civic engagement activity

and speech is providing voters with information and resources to facilitate their

applications for absentee ballots. The VoteAmerica website provides extensive

guides and tools for voter registration, absentee or mail voting, and voting in person

in each state. VoteAmerica’s resource for absentee or mail voting in Georgia consists

of a guide to absentee voting rules, including deadlines, identification requirements,

and other instructions, as well as links to relevant election offices and other election

resources.


                                           8
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 10 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      19.    VoteAmerica’s first and primary resource for absentee voting in

Georgia is an interactive Absentee and Mail Ballot tool that allows electors to

provide their name, address, date of birth, email, and phone number to prepare an

official absentee ballot application form with their provided information while also

signing up for further voter engagement communications from VoteAmerica. After

users complete their absentee ballot application using VoteAmerica’s web tool, the

partially prefilled (with information provided by the voter) absentee ballot

application is sent to the voter to submit to their local election official, and the voter

receives follow-up communications from VoteAmerica to provide them with

information regarding that election and future elections. This Absentee and Mail

Ballot tool is available to potential voters not only on VoteAmerica but also on

partner websites that utilize VoteAmerica’s tool, which it makes freely available.

VoteAmerica staffs this tool with at least three researchers at all times to keep the

information provided on the tool up-to-date.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.




                                            9
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 11 of 74




      20.    VoteAmerica seeks to reach the largest number of potential voters with

its voter engagement message by pairing the tools and resources on its website with

many other modes of speech, including peer-to-peer texting, campus engagement,

billboards, digital ad campaigns, and other modes of communication to assist voters

in all elements of the voting process. These communications guide voters to

VoteAmerica’s available online tools and resources. VoteAmerica also shares

graphics, messaging, and other communications products with partners to amplify

its message further.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      21.    VoteAmerica provides resources and communications to millions of

voters in all fifty states, including Georgia. More than forty-eight thousand Georgia

voters engaged with VoteAmerica’s Absentee and Mail Voting tool during

Georgia’s most recent elections, including 46,732 voters during the November 2020

general election and 1,913 Georgia voters during the January 2021 Runoff Election.

Additionally, more than 143,198 Georgia voters presently receive VoteAmerica’s

educational emails and reminder text messages. Further, VoteAmerica anticipates

future growth in the number of Georgia voters who use its resources and plans to




                                         10
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 12 of 74




continue to send educational messages, assistance, and reminders about voting,

including in upcoming local and state elections in 2021.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      22.   In light of SB 202’s restrictions on absentee ballot application

distribution, VoteAmerica’s model for communicating, associating, and engaging

with Georgia voters will be upended. First, VoteAmerica will be required to append

a confusing, misleading, and dissuading disclaimer to all Georgia applications it

distributes. This will require VoteAmerica to expend and divert resources towards

designing an application and ensuring that the application complies with SB 202’s

various requirements. Additionally, VoteAmerica will be required to divert

resources from other programs and initiatives to implement a costly mechanism to

comply with SB 202’s restrictions on who can receive an application from

VoteAmerica and when. VoteAmerica will be reliant on what data becomes

“available” from the Secretary of State and when. With respect to all of these

elements, VoteAmerica will be forced to navigate vague and overbroad restrictions,

some of which may prove wholly impossible to comply with in practice.




                                        11
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 13 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require VoteAmerica to divert

      resources away from its mission.

      23.    To comply with SB 202, VoteAmerica would have to divert a

significant portion of its limited programmatic and financial resources and spend

hundreds of hours of staff time to develop a new matching algorithm to cross-

reference each voter who engages with the Absentee and Mail Voting tool against

the list provided by the Secretary of State. Developing this new tool would be

necessary to attempt to mitigate the harmful impact of SB 202. To avoid the threat

of civil sanctions or other penalties for potential mistakes, the algorithm would have

to flag every voter who attempted to engage with the tool before the voter could

submit an absentee ballot application request to VoteAmerica’s system. Assuming

VoteAmerica is able to develop such a system, VoteAmerica would then have to rely

on the accuracy of the Secretary of State’s list. VoteAmerica would then be forced

to constantly update the data set upon which its algorithm would rely to ensure that

it is using the most up-to-date information from the Secretary of State to verify that

no voters who have already applied for an absentee ballot use their service to

complete and submit an additional absentee ballot application. No technology can

guarantee the accuracy of the Secretary of State’s list, especially if the list is not


                                         12
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 14 of 74




updated with any specific frequency. Furthermore, no technology would allow

VoteAmerica to check if a voter has already submitted an absentee ballot application

after that voter has already been sent an absentee ballot application via its Absentee

and Mail Voting tool. When the Secretary of State’s list is inaccurate or stale, voters

will inadvertently submit a duplicate absentee ballot application using

VoteAmerica’s tool. Even if VoteAmerica expends significant resources to try and

avoid this problem, through no fault of its own it will likely incur financial sanctions

and risk more significant penalties due to inadvertent duplicate applications.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require VoteAmerica to divert

      resources away from its mission.

      24.    The risk of a voter slipping through the cracks is prohibitively

expensive. VoteAmerica predicts that the cost of assuming fines for each duplicate

application could bankrupt the organization. VoteAmerica spends approximately

thirty-three cents per voter through its Absentee and Mail Voting tool. That cost

would increase by $100 per penalty for each duplicate absentee ballot application, a

potential increase of more than 30,000 percent per application.




                                          13
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 15 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require VoteAmerica to divert

      resources away from its mission.

      25.   Based on its assessment of the costs associated with complying with SB

202’s requirements and the necessary risks of incurring penalties for inadvertent

distribution of duplicate applications, VoteAmerica estimates that complying with

SB 202 would effectively preclude VoteAmerica from fulfilling its mission and

encouraging and supporting Georgia voters.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require VoteAmerica to divert

      resources away from its mission.

      26.   Plaintiff Voter Participation Center (“VPC”) is a 501(c)(3) nonprofit,

nonpartisan organization founded in 2003. VPC’s mission is to provide voter

registration, early voting, vote by mail, and get out the vote (“GOTV”) resources

and information to traditionally underserved groups, including young voters, voters

of color, and unmarried women.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.




                                        14
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 16 of 74




      27.    Plaintiff Center for Voter Information (“CVI”) is a 501(c)(4) nonprofit,

nonpartisan organization and a partner organization to VPC. CVI’s mission is to

provide education and resources to eligible voters and encourage them to participate

in democracy through means such as registering to vote, submitting absentee ballot

applications, and voting.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      28.    VPC and CVI focus their efforts on communicating with and

encouraging their potential voters to increase their engagement with the political

process and assist them in doing so. VPC and CVI have designed and implemented

direct mail programs to send mass mailers to their target demographics with

resources for eligible voters to submit voter registration applications and absentee

ballot applications. In 2020 alone, through their direct mail programs and other voter

engagement activities, VPC and CVI sent approximately 83,005,908 vote-by-mail

applications across the country, including 9,605,979 in Georgia. In 2018, VPC and

CVI distributed 12,868,108 absentee ballot applications nationally, including

654,824 in Georgia.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.


                                         15
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 17 of 74




          29.   One of VPC’s primary activities is to associate with traditionally

underserved voters and communicate to them the information and resources

necessary to submit absentee ballot applications.

          PA: Intervenors lack sufficient information to admit or deny these

          allegations.

          30.   Likewise, CVI’s primary activity is to associate with its targeted voters

and communicate resources and assistance for them to submit absentee ballot

applications.

          PA: Intervenors lack sufficient information to admit or deny these

          allegations.

          31.   Both VPC and CVI include a cover letter with every absentee ballot

application that explains the organization’s mission, contains the instructions for

submitting an absentee ballot application to the voter’s local election official, and

communicates a persuasive message and encouragement for the voter to request and

cast an absentee ballot. VPC and CVI’s mailers already disclose information

identifying themselves as the sender and reminding recipients that they need not

submit a new application if they have already requested or received an absentee

ballot.




                                            16
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 18 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      32.    In Georgia, VPC and CVI undertake these activities by first obtaining

access to statewide voter registration files for the State of Georgia. VPC and CVI

then send voters targeted mailers that include a cover letter, postage-paid envelope

addressed to the voter’s county election office, and an absentee ballot application

obtained directly from the Georgia Secretary of State, which VPC and CVI typically

prefill with some of the voter’s information from their registration records. VPC and

CVI sent 654,824 and 9,605,979 applications to Georgia voters during the 2018 and

2020 elections, respectively. These voter engagement efforts are remarkably

successful. An estimated 30,119 Georgia voters submitted an absentee ballot

application provided by VPC or CVI to their state or local election official in the

2018 election, and an estimated 576,487 voters did so for the 2020 general election.

An additional 88,563 Georgia voters submitted an absentee ballot application

provided by VPC or CVI for the 2021 runoff elections.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.




                                         17
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 19 of 74




      33.    VPC and CVI regularly work with state election officials in Georgia to

ensure the accuracy of their direct mail programs before they distribute registration

forms or absentee ballot applications to Georgia voters.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      34.    Specifically, VPC and CVI coordinate with state election officials to

review their direct mail materials and ensure that their absentee ballot applications

and other information are current.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      35.    VPC and CVI also periodically request updated voter records from state

election officials to proactively remove voters from their mailing lists who have

already requested or submitted an absentee ballot application.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      36.    VPC and CVI regularly communicate with state elections officials in

Georgia to ensure that their activities are consistent with Georgia law. To this end,

neither VPC nor CVI have ever received a formal complaint about their activities in

Georgia.


                                         18
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 20 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      37.    To execute their direct mail programs, VPC and CVI pay for a

professional printer to produce and send several mailers to their targeted eligible

voters over the course of an election cycle. Because VPC and CVI’s operations are

nationwide in scope, they submit millions of printing requests at a time for mailers

intended to be sent to potential voters in multiple states, including in Georgia. This

ordering, printing, and sending process for mailers takes at least four weeks per

mailing cycle, with up to one million individual mailers printed per day.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      38.    VPC and CVI estimate that each individual mailer—which includes the

cover letter, pre-stamped and pre-addressed envelope, and prefilled absentee ballot

application—costs thirty-nine cents per mailer to produce.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      39.    SB 202’s absentee ballot application distribution restrictions would

effectively shut down VPC and CVI’s current absentee ballot application direct mail

programs in the state of Georgia.


                                         19
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 21 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      40.    Given the timelines for printing and mailing ballots and the scale at

which VPC and CVI operate, it is impossible for VPC and CVI to comply with the

absentee ballot application distribution restrictions in SB 202 without completely

derailing their voter communication and engagement activities concerning absentee

voting.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require Plaintiffs to divert

      resources away from their missions.

      41.    SB 202’s prohibition on engaging with potential voters by prefilling

any of the absentee ballot application will also substantially alter both the method

by which VPC and CVI communicate with Georgia voters and the content of that

communication. Based on their past experience and internal research, VPC and CVI

have concluded that voters are more likely to submit an application that is already

partially prefilled with their information. If VPC and CVI are required to send blank

applications, that would drastically reduce the efficacy of their direct mail program

and their ability to further their pro-voting engagement message.




                                         20
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 22 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require Plaintiffs to divert

      resources away from their missions.

      42.    VPC and CVI’s objectives and intentions are to continue to engage and

communicate with Georgia voters through their direct mail programs, but the costs

of committing an inadvertent but essentially inevitable mistake while distributing

absentee ballot applications could make the undertaking prohibitively expensive.

Because VPC and CVI mail millions of mailers to voters every election cycle, SB

202’s $100 penalty per duplicate application would significantly increase the cost of

their respective direct mail programs. Compared to the present thirty-nine cent cost

to produce each mailer and communicate with potential voters, the potential $100

penalty associated with sending a duplicate mailer would represent a 25,000 percent

cost increase per mailer.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require Plaintiffs to divert

      resources away from their missions.

      43.    If SB 202 is not enjoined, VPC and CVI will likely have to stop their

absentee ballot application direct mail program for the State of Georgia entirely.




                                         21
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 23 of 74




      PA: Intervenors lack sufficient information to admit or deny these

      allegations, but deny that SB 202 will require Plaintiffs to divert

      resources away from their missions.

                                    Defendants

      44.    Defendant BRAD RAFFENSPERGER is the Secretary of State of

Georgia and is sued in his official capacity. As the chief elections official of the

State, he is responsible for overseeing and administering Georgia’s election laws and

regulations. See O.C.G.A. §§ 21-2-210, 21-2-50, 45-13-20; see also Ga. Op. Att’y

Gen. No. 2005-3 (Apr. 15, 2005). Defendant Raffensperger also issues guidance to

Georgia’s county election officials on a range of elections procedures and

requirements. SB 202 assigns Defendant Raffensperger authority as Secretary of

State to implement aspects of Georgia’s absentee ballot application system. See SB

202, Section 25 (to be codified as O.C.G.A. § 21-2-381).

      PA: The first sentence is admitted. The other allegations are legal

      arguments that require no response.

      45.    Defendant REBECCA N. SULLIVAN is Vice Chair of the State

Election Board of Georgia. Defendants DAVID J. WORLEY, MATTHEW

MASHBURN, and ANH LE are members of the State Election Board of Georgia.

Defendants Sullivan, Worley, Mashburn, and Le are sued in their official capacities.


                                         22
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 24 of 74




As Vice Chair and as members of the State Election Board, Defendants Sullivan,

Worley, Mashburn, and Le are responsible for, inter alia, “promulgat[ing] rules and

regulations so as to obtain . . . the legality and purity in all primaries and elections”

and “formulat[ing], adopt[ing], and promulgat[ing] such rules and regulations,

consistent with law, as will be conducive to the fair, legal, and orderly conduct of

primaries and elections[.]” O.C.G.A. § 21-2-31(1), (2). They are further responsible

for “investigat[ing], or authoriz[ing] the Secretary of State to investigate, when

necessary or advisable the administration of primary and election laws and frauds

and irregularities in primaries and elections and to report violations of the primary

and election laws either to the Attorney General or the appropriate district attorney

who shall be responsible for further investigation and prosecution.” Id. at § 21-2-

31(5). They are authorized to “employ such assistants as may be necessary” to

conduct their responsibilities and to “take such other action, consistent with law, as

the board may determine to be conducive to the fair, legal, and orderly conduct of

primaries and elections.” Id. at §§ 21-2-31(8), (10).

      PA: The first three sentences are admitted. The other allegations are legal

      arguments that require no response.

      46.    SB 202 specifically authorizes Defendants Sullivan, Worley,

Mashburn, and Le, as members of the State Elections Board, to impose financial


                                           23
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 25 of 74




sanctions on Plaintiffs for violations of the challenged provision of SB 202 which

restricts the sending of absentee ballot applications to those Georgians who may

have already requested, received, or voted an absentee ballot. Section 25 (to be

codified at O.C.G.A. § 21-2-381(a)(3)(B)). Likewise, SB 202 specifically authorizes

Defendants Sullivan, Worley, Mashburn, and Le, as members of the State Elections

Board, to “promulgate reasonable rules and regulations for the implementation of”

the remaining challenged provisions. Id. (to be codified at O.C.G.A. § 21-2-381(e)).

      PA: SB 202 speaks for itself.

                                      FACTS

                                 Legal Background

      47.    Any eligible voter in Georgia may vote by absentee ballot. O.C.G.A. §

21-2-380(b). To vote by absentee ballot, an eligible voter must submit an absentee

ballot application to the board of registrars or absentee ballot clerk in their county

no earlier than seventy-eight days prior to an election and no later than eleven days

before an election. SB 202, Section 25 (to be codified at O.C.G.A. § 21-2-

381(a)(1)(A)). This is a shorter timeframe for absentee ballot applications than under

prior Georgia law, which previously allowed applications anytime in the 180 days

before an election. Id.

      PA: Georgia law speaks for itself.


                                         24
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 26 of 74




      48.    Officials at the state and local level participate in administering

absentee voting. The Secretary of State coordinates absentee voting statewide by

promulgating rules to establish uniform procedures and prescribe standard forms for

printed materials including applications, ballots, ballot envelopes, return envelopes,

and instructions to voters. See O.C.G.A §§ 21-2-383, 21-2-384(b); see also SB 202,

Section 25 (to be codified at O.C.G.A 21-2-381(a)(1)(C)(ii)). Superintendents,

registrars, and absentee ballot clerks administer absentee voting locally by, inter

alia, printing the necessary materials, accepting and processing absentee ballot

applications, providing ballots to eligible voters, receiving voted ballots, and

ultimately accepting or rejecting voted ballots. See O.C.G.A §§ 21-2-381, 21-2-383,

21-2-384.

      PA: Georgia law speaks for itself.

      49.    The official absentee ballot application form promulgated by the

Secretary of State of Georgia—the distribution of which is at the crux of this

lawsuit—is publicly available online on the Secretary of State’s website, on county

election offices’ websites, and on third-party websites.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

                           The 2020 and 2021 Elections


                                         25
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 27 of 74




      50.    Georgia held two statewide election days in 2020. Primary elections for

offices including U.S. Senate, U.S. House of Representatives, Georgia Senate, and

Georgia House of Representatives, among others, were held on June 9, with early

voting from May 18 to June 5. The general Presidential election was held on

November 3, with early voting from October 12 to October 30. Georgia also held

statewide runoff elections for U.S. Senate and Georgia Public Service Commission

in 2021 on January 5.

      PA: Election dates speak for themselves.

      51.    The 2020 and 2021 elections saw record turnout among Georgians of

all political persuasions and, given the pandemic circumstances under which they

were held, also experienced a steep increase in the use of absentee voting.

      PA: Voting data speak for themselves.

      52.    More than 5 million Georgians voted in the November 2020 election

(compared to 4.1 million votes in November 2016) and nearly 4.5 million Georgians

voted in the January 2021 runoff elections thereafter.

      PA: Voting data speak for themselves.

      53.    In November 2020, 1,320,154 Georgians voted absentee compared to

181,135 Georgians in November 2016. In the January 2021 runoff election,

1,070,596 absentee ballots were cast, accepted, and counted.


                                         26
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 28 of 74




      PA: Voting data speak for themselves.

      54.    In the aftermath of the November 2020 Presidential Election, there were

untold numbers of baseless accusations of election malfeasance in an attempt to

undermine the results of the election in Georgia.

      PA: Because Plaintiffs cite nothing and offer no explanation, Intervenors

      lack sufficient information to admit or deny this allegation.

      55.    However, the integrity of the results of Georgia’s 2020 and 2021

elections cannot be doubted. The results of the November 2020 election underwent

numerous risk-limiting audits and ballot-by-ballot hand counts, all of which

confirmed the results and integrity of the election and disproved baseless accusations

of irregularities. Despite a searching inquiry and substantial litigation, no evidence

of voter fraud was uncovered. Indeed, a signature match audit in Cobb County found

“no fraudulent absentee ballots” whatsoever, with a 99% confidence threshold.

      PA: Audit results speak for themselves. Because Plaintiffs cite nothing

      and offer no explanation, Intervenors lack sufficient information to admit

      or deny these allegations.

                                 Legislative History

      56.    The success and historic turnout of the 2020 and 2021 Georgia elections

are due in large part to a concerted effort by a broad coalition of Georgians,


                                         27
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 29 of 74




community organizations, churches, civic participation groups, and others to

encourage eligible voters to overcome existing barriers to political participation,

educate voters on how to vote safely by mail, and assist voters in navigating the

electoral process. Plaintiffs were part of this concerted and successful campaign to

communicate with Georgia voters and provide them with the resources they needed

to participate in the election.

      PA: Intervenors lack sufficient information to admit or deny these

      allegations.

      57.    It is against this backdrop of enhanced voter engagement across the

State, increased voter turnout, and increased utilization of absentee ballots that

Georgia enacted SB 202.

      PA: Intervenors admit that SB 202 was enacted. Intervenors lack

      sufficient information to admit or deny the other allegations.

      58.    The increased participation and widespread agreement that Georgia’s

election ran safely and efficiently did not spark the pride in the democratic process

that one might expect of our elected leaders. Rather, politicians and legislators

repeatedly indicated or openly announced that the motivation behind their renewed

efforts to change Georgia’s voting laws in the aftermath of the 2020 and 2021




                                         28
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 30 of 74




elections was not to improve electoral administration but to suppress turnout and

bolster the political advantage of the party in power.

      PA: The referenced indications, feelings, and announcement speak for

      themselves.

      59.    For example, the Chair of the Gwinnett County Elections Board stated:

“They don’t have to change all [the voting laws], but they’ve got to change the major

parts of them so that we [Republicans] at least have a shot at winning.” Georgia

House Speaker David Ralston opposed providing every voter with an absentee ballot

because it would “certainly drive up turnout.” And Representative Barry Fleming,

Chair of the House Special Committee on Election Integrity, penned an

inflammatory op-ed that baselessly attacked absentee voting and likened it to being

in the “shady part of town” where the “chance of being shanghaied is significant.”

Defendant Raffensperger’s office recognized legislators’ misguided efforts in

February, stating: “At the end of the day many of these bills are reactionary to a

three-month disinformation campaign that could have been prevented.”

      PA: Quotes speak for themselves.

      60.    The process by which SB 202 was enacted further demonstrates the

Legislature’s failure to engage in a good faith process designed to improve election

administration. SB 202’s final text was passed in a harried fashion marred by a lack


                                          29
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 31 of 74




of transparency and no time for testimony and deliberation. The secretive and rushed

passage of the bill gave no consideration to the damaging consequences of the

constantly changing legislative text of SB 202 and its various companion bills that

were ultimately consolidated into SB 202. Various versions of bills nearing one-

hundred pages—many of whose provisions were included in SB 202—were released

within hours of the legislative hearing, leaving the community and affected parties

with little to no time to analyze the text. Indeed, even Defendant Raffensperger’s

Bipartisan Task Force issued a statement on March 8, 2021 warning that it was

“concerned that the legislative process [was] proceeding at a pace that [did] not allow

for full examination of all factors that must be considered.”

      PA: The legislative process speaks for itself. Otherwise denied.

      61.    The final passage of SB 202 was no different than the process that

preceded it. The substitute text of SB 202 was released on March 25, 2021. It was

passed by the House and Senate and signed by the Governor in a closed door

ceremony all on the same day. The result, as borne out by the challenged provisions

discussed herein as well as many others, is not only voter suppression but also a

dysfunctional, purely partisan legislative process.

      PA: The legislative process speaks for itself. Otherwise denied.

                               Challenged Provisions


                                          30
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 32 of 74




      62.    SB 202 is a sprawling 98-page omnibus law altering numerous Georgia

election procedures—from access to water while waiting in line to vote, to hours for

early voting, to the authority of local election officials to run their own elections.

Many provisions of SB 202 have already been challenged for their disparate impact

on minority communities, substantial and unnecessary burdens on the right of all

Georgians to vote, and intentional discriminatory motivation.

      PA: These legal arguments require no response. Intervenors admit that

      this is the fifth federal case challenging SB 202.

      63.    Plaintiffs challenge the Ballot Application Restrictions: three discrete

provisions of SB 202, all of which target Plaintiffs’ core political speech and

freedom of association by restricting their ability to encourage and assist Georgia

voters to participate in elections by mail. Each of these provisions limit Plaintiffs’

ability to speak and associate by distributing and assisting Georgia voters with

absentee ballot applications.

      PA: Intervenors admit that Plaintiffs challenge three provisions of SB

      202. The other allegations are legal arguments that require no response.

      64.    The Disclaimer Provision. SB 202 requires Plaintiffs, and all similar

persons or organizations that wish to “send” absentee ballot applications to “any

elector” to not only utilize the Secretary of State’s absentee ballot application form


                                         31
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 33 of 74




but also include a confusing and misleading disclaimer on that form. Thus, Plaintiffs

must modify the Secretary of State’s official form to “clearly and prominently

disclose on the face of the form” the following language:

      This is NOT an official government publication and was NOT provided
      to you by any governmental entity and this is NOT a ballot. It is being
      distributed by [insert name and address of person, organization, or other
      entity distributing such document or material].

Section 25 (to be codified at O.C.G.A. § 21-2-381(a)(1)(C)(ii)).

      PA: SB 202 speaks for itself.

      65.    SB 202 further requires the disclaimer be “(I) Of sufficient font size to

be clearly readable by the recipient of the communication; (II) Be contained in a

printed box set apart from the other contents of the communication; and (III) Be

printed with a reasonable degree of color contrast between the background and the

printed disclaimer.” Id. (to be codified at O.C.G.A. § 21-2-381(a)(1)(C)(iii)). SB 202

fails to sufficiently explain these ambiguous requirements, providing no definition

for “sufficient font size” or “reasonable degree of color contrast.” Id. The

requirements regarding the appearance of the disclaimer are vague and leave

Plaintiffs to guess whether their disclaimer is compliant or violates the law,

subjecting them to the risk of sanctions or other penalties.

      PA: SB 202 speaks for itself. The other allegations are legal arguments

      that require no response.

                                          32
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 34 of 74




      66.    This disclaimer is inherently misleading and will be confusing to

voters. SB 202 in one breath requires Plaintiffs to use an official government form

to assist voters in applying to vote absentee—a requirement Plaintiffs do not

challenge—and in another requires Plaintiffs to tell voters that this official form is,

in fact, not official. Indeed, the current application for an absentee ballot—which

Plaintiffs must use for this purpose—includes the official seal of the Secretary of

State and is titled “Application for Official Absentee Ballot.” See Exhibit 1

(emphasis added).




And yet, Plaintiffs would be required to add a “clear[] and prominent” disclaimer

contradicting this message on the very same page, stating that the document is,

despite all appearances, “NOT an official government publication.” Likewise, it

requires Plaintiffs to indicate that the form is “NOT provided by any governmental

entity,” despite it being a government-prescribed form that is created, maintained,

and published by the Secretary of State.

      PA: SB 202 and the current application speak for themselves. The other

      allegations are legal arguments that require no response.



                                           33
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 35 of 74




      67.      Thus, SB 202 not only compels Plaintiffs to communicate a

government-mandated message, but it requires them to do so in a misleading and

incoherent manner. This disclaimer appears to have been designed to, and will have

the effect of, dissuading voters from using absentee ballot application forms

distributed by Plaintiffs. This contradictory and misleading disclaimer will lead

voters to believe the form is illegitimate, undermine Plaintiffs’ speech, and only

serve to confuse voters rather than assist them. The compelled inaccurate speech

disclaimer will impair the truthful message Plaintiffs seek to send to potential

voters—i.e. you can vote absentee and can do so by using this appropriate official

form we are providing you—and reduce the effectiveness of their speech, alter the

content of their voter engagement messages, and impede their ability to associate

with voters.

      PA: These legal arguments require no response.

      68.      The disclaimer will also likely create confusion for local election

officials processing absentee ballot applications. Plaintiffs’ variable alterations of

the Secretary of State’s form to comply with this provision will create disuniformity

and will likely lead to improper rejections of absentee ballot applications.

      PA: These legal arguments require no response.




                                          34
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 36 of 74




      69.    The Disclaimer Provision also lacks any reasonable limits on its

application. The disclaimer must appear on “[a]ny application for an absentee ballot

sent to any elector by any person or entity.” By its text, the Disclaimer Provision

would apply even to the Secretary of State and other local election officials who are

charged with creating and distributing this official form. But putting aside that

absurdity, it applies regardless of whether the application is solicited or unsolicited

by the elector and whether the person or entity is sending one application to one

elector or one thousand applications to one thousand electors. It would apply to one

neighbor sending an application to another upon their request.

      PA: SB 202 speaks for itself. The other allegations are legal arguments

      that require no response.

      70.    And because SB 202 fails to define “send,” it leaves Plaintiffs to guess

whether the Disclaimer Provision applies not only to postal mail but also email, fax,

social media, any other electronic communications, or even in-person distribution.

It is unclear whether it applies to the posting of the absentee ballot application on

Plaintiffs’ websites or social media accounts. Such vagueness only compounds the

First Amendment harms imposed by this confusing and intentionally dissuading

government-mandated speech.

      PA: These legal arguments require no response.


                                          35
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 37 of 74




      71.    The State has no compelling interest, or even rational basis, for

requiring such a confusing, misleading, and voter-dissuading disclaimer on its

official absentee ballot application form.

      PA: These legal arguments require no response.

      72.    There is no evidence that this disclaimer is addressing any real or

meaningful problem of voter confusion arising from the distribution of absentee

ballot applications.

      PA: These legal arguments require no response.

      73.    In any event, the SB 202 disclaimer is not meaningfully, and certainly

not narrowly, tailored to address any such confusion. “If [Georgia] is concerned that

the public is insufficiently informed or misinformed, then ‘more benign and

narrowly tailored options are available’ than compelled speech. For example, the

state could ‘communicate the desired information to the public’ itself through a

public awareness campaign. If the [Georgia Secretary] of State is concerned that the

public is confused about its role in [facilitating absentee voting], it is free to

communicate with the public of its own accord.” League of Women Voters v.

Hargett, 400 F. Supp. 3d 706, 730 (M.D. Tenn. 2019) (quoting Riley v. Nat’l Fed’n

of the Blind of N.C., 487 U.S. 781, 800 (1988)).

      PA: These legal arguments require no response.


                                             36
         Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 38 of 74




         74.   The Prefilling Prohibition. In addition to requiring Plaintiffs to place

a misleading and dissuading disclaimer on all their voter engagement

communications that include an absentee ballot application, SB 202 prohibits

Plaintiffs from sending any absentee ballot applications that are “prefilled” with the

elector’s required information. Section 25 (to be codified at O.C.G.A. § 21-2-

381(a)(1)(C)(ii)).

         PA: SB 202 speaks for itself. The other allegations are legal arguments

         that require no response.

         75.   This prohibition directly restricts the content of the communications

Plaintiffs can send to electors; interferes with Plaintiffs’ models for associating with,

engaging with, and assisting voters; and reduces the effectiveness of Plaintiffs’

speech and expressive conduct.

         PA: These legal arguments require no response.

         76.   This prohibition applies broadly, including where the application is

solicited by the voter and where the voter provides the sender with the required

information. It applies regardless of whether the sender is sending individualized

applications in response to direct requests or mass applications on an unsolicited

basis.

         PA: These legal arguments require no response.


                                           37
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 39 of 74




      77.    The only exception to this rule is extraordinarily narrow: relatives

authorized to request an absentee ballot for an elector and persons “signing as

assisting an illiterate or physically disabled elector.” This exception would do

nothing to alleviate the burden, for example, on a disabled voter seeking to use the

services of Plaintiff VoteAmerica to receive an absentee ballot application—

containing information that the voter themselves provided—that they could then

simply sign and return to their local election office.

      PA: These legal arguments require no response.

      78.    Like the Disclaimer Provision, the Prefilling Prohibition fails to define

“send,” leaving Plaintiffs to guess whether the Prefilling Prohibition applies not only

to postal mail but also email, fax, social media, any other electronic communications,

or even in-person distribution.

      PA: These legal arguments require no response.

      79.    Furthermore, the Prefilling Prohibition bars the sending of any

application “prefilled with the elector’s required information” as set forth in SB 202.

This vague language leaves Plaintiffs to guess whether prefilling is only prohibited

if it includes all the required information or any of the required information.

      PA: SB 202 speaks for itself. The other allegations are legal arguments

      that require no response.


                                          38
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 40 of 74




      80.    These uncertainties about the content and coverage of the Prefilling

Prohibition put Plaintiffs in an especially difficult position given the threat of

penalties and sanctions for failing to strictly adhere to the provision.

      PA: These legal arguments require no response.

      81.    The Prefilling Prohibition imposes serious harms on Plaintiffs’ freedom

of speech and freedom of association rights. Take, for example, the model for voter

engagement     and     association   employed     by    Plaintiff   VoteAmerica.     On

VoteAmerica.com, any Georgia elector can visit the site, click “Request Your Mail-

In Ballot” or “Request Your Absentee Ballot,” provide their personalized

information, and receive a copy (either by email or mail or both) of the Georgia

Secretary of State’s Application for an Official Absentee Ballot pre-filled with the

information they provided. In doing so, the elector also voluntarily agrees to receive

further communications from VoteAmerica so that VoteAmerica builds a broad

associational base with whom it can communicate further about political

engagement and civic participation. If VoteAmerica can no longer provide this

service to voters, one of its critical tools for association and political speech will be

entirely undermined.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.


                                           39
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 41 of 74




      82.    Likewise, the Prefilling Prohibition would severely hinder Plaintiffs

VPC and CVI, whose mass mailing programs rely on sending voters partially

prefilled absentee ballot applications containing information provided by voters in

their registration records. If VPC and CVI can no longer provide voters with prefilled

applications, the effectiveness of their programs will be severely curtailed.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.

      83.    The State has no compelling interest, or even rational basis, for so

severely restricting the content and conveyance of Plaintiffs’ political speech. The

prohibition is both overbroad—for example, by prohibiting prefilling even where

the voter provides the information and requests the application and thus the risk of

error or voter confusion is low—and underinclusive, by allowing prefilling of

information that is not required but optional on the form but that might not correctly

represent the voter’s situation.

      PA: These legal arguments require no response.

      84.    Any attempt to submit fraudulent absentee ballot applications is already

prohibited by Georgia law and criminally punishable. O.C.G.A. § 21-2-573.

Likewise, local election officials are required to match the information on absentee




                                          40
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 42 of 74




ballot applications to the voter registration system to identify errors or anomalies.

O.C.G.A. § 21-2-381(b)(1).

      PA: These legal arguments require no response.

      85.    There is no substantial evidence that this Prefilling Prohibition

addresses any widespread problem of election administration arising from the

distribution of absentee ballot applications. In any event, the SB 202 Prefilling

Prohibition is not rationally, and certainly not narrowly, tailored to address any

purported election administration problems.

      PA: These legal arguments require no response.

      86.    The Mailing List Restriction. In addition to requiring a government-

mandated misleading disclaimer on its absentee ballot application communications,

and restricting the remaining content of those communications, SB 202 also restricts

to whom Plaintiffs can send absentee ballot applications. And it does so in a manner

so restrictive that it will either impose enormous costs on Plaintiffs, force Plaintiffs

to drastically reduce their voter engagement communications, or both.

      PA: SB 202 speaks for itself. The other allegations are legal arguments

      that require no response. Intervenors lack sufficient information to admit

      or deny the allegations regarding Plaintiffs’ costs, but deny that SB 202

      will require VoteAmerica to divert resources away from its mission.


                                          41
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 43 of 74




      87.    Specifically, SB 202 dictates that “All persons or entities, other than

[election officials] that send applications for absentee ballots to electors in a primary,

election, or runoff shall mail such applications only to individuals who have not

already requested, received, or voted an absentee ballot in the primary, election, or

runoff.” Section 25 (to be codified at O.C.G.A. § 21-2-381(a)(3)(A)). Failure to

comply with this restriction can result in a fine of up to $100 “per duplicate

application that is processed by the county due to such violation.” Id. (to be codified

at O.C.G.A. § 21-2-381(a)(3)(B)). This is in addition to “all other possible sanctions”

for violation of the election code. Id.

      PA: SB 202 speaks for itself.

      88.    This prohibition, once again, applies to any person or entity sending

any elector an application for absentee ballot regardless of whether such application

is solicited or unsolicited or the volume of applications the person or entity is

sending. It introduces the term “mail” in addition to “send” without further

definition, once again leaving Plaintiffs to guess whether that includes email or other

similar electronic communications.

      PA: These legal arguments require no response.

      89.    The provision contains no exceptions to its prohibition on sending

applications to individuals who may have “already requested, received, or voted an


                                           42
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 44 of 74




absentee ballot in the primary, election, or runoff.” Thus, Plaintiffs cannot send

solicited applications to electors that made an error on their prior request, had their

prior request rejected, or need a new application for any other reason.1 Plaintiffs

similarly cannot send solicited applications to individuals who may have already

requested or received a ballot but are seeking additional applications for their family

members.

      PA: These legal arguments require no response.

      90.    Presumably to facilitate compliance with this restriction, Section 25 of

SB 202 further dictates that “[a]ny such person or entity shall compare its mail

distribution list with the most recent information available about which electors have

requested, been issued, or voted an absentee ballot in the primary, election, or runoff

and shall remove the names of such electors from its mail distribution list.” Id. It

then provides a safe harbor for organizations that rely on “information made

available by the Secretary of State within five business days prior to the date such

applications are mailed.” Id.

      PA: SB 202 speaks for itself.



1
  During the March 3, 2021 Senate Ethics Committee hearing on SB 202, Senator
Bo Hatchett proposed an amendment to SB 202 that would have limited the
application of this restriction to only “unsolicited” applications. This change was not
included in SB 202’s final text.

                                          43
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 45 of 74




      91.    But these provisions are riddled with vagaries and uncertainties that

make compliance nearly or practically impossible. The “most recent information

available” is undefined. It is unclear what makes information “available.” For

example, it’s unclear whether information is “available” if Plaintiffs would have to

request that information from each individual county and if Plaintiffs are relying on

such data, how recent it must be to be the “most recent.”

      PA: These legal arguments require no response.

      92.    These vagaries might be mitigated by the five-day safe harbor provision

but nothing in SB 202 actually requires the Secretary of State to make all the

necessary information available or do so on any regular timeframe. The election

code contemplates lists of rejected absentee ballots, lists of absentee ballots sent to

voters, and lists of received and certified absentee ballots. See O.C.G.A. §§ 21-2-

384(d), 21-2-386(a)(1)(B), 21-2-386(a)(1)(E). But it does not specifically require a

comprehensive list that includes all voters who have applied but not yet been sent an

absentee ballot. And the election code requires maintenance of these lists at the

individual county level rather than statewide level. While they must be available for

public inspection, SB 202 does not require publication of that data in any particular

manner, or publication at any regular interval. During testimony on SB 202, a

representative from the ACLU of Georgia explained that at that time, requesting a


                                          44
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 46 of 74




voter list roll from the Secretary of State would cost $250 and take 1-2 weeks to

arrive. As such, he urged legislators: “So when it comes to the accuracy of us or

these organizations putting on a burden, we have to take into account what the

Secretary of State is actually able to do and update at the proper time.” This plea was

rejected.

      PA: Quotes speak for themselves. The other allegations are legal

      arguments that require no response.

      93.    Thus, Plaintiffs can only rely on this safe harbor if the Secretary of State

happens to make this information available and does so in the five-day window prior

to a mailing of absentee ballot applications. As a result, Plaintiffs’ ability to

communicate with any Georgia electors about absentee voter applications is wholly

contingent on the Secretary of State’s unfettered discretion and how often Defendant

Raffensperger provides information about who has requested, received, or voted an

absentee ballot in an election. And without any standards for when and how the

Secretary of State will make this list “available,” there remains the real possibility

that some preferred speakers might receive more timely responses than less preferred

speakers.

      PA: These legal arguments require no response.




                                          45
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 47 of 74




      94.    Even if the Secretary of State made a new list of individuals who had

requested, received, or voted an absentee ballot in a given election available every

day—an unlikely occurrence—the Mailing List Restriction would impose severe

burdens on Plaintiffs’ free speech and associational rights.

      PA: These legal arguments require no response.

      95.    First, the safe harbor provision only applies if Plaintiffs rely on data

provided by the Secretary of State in the last five days. But preparing a large volume

mailing—the means by which Plaintiffs VPC and CVI communicate—takes longer

than five days. Thus, if Plaintiffs rely on the most recent information available from

the Secretary of State in creating a mailing distribution list, it will be stale and

beyond the five-day safe harbor by the time the mailing is printed and ready to be

sent for delivery. Indeed, a typical VPC or CVI mailing takes at least 20 days from

when a list is provided to the vendor until the mailing is sent. This unreasonable five-

day limitation would impose enormous costs on Plaintiffs’ speech and substantially

reduce the amount of speech they are able to deliver on a timely basis.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.

      96.    To continue associating and communicating with potential voters in

Georgia, Plaintiffs VPC and CVI would have to significantly alter the content of


                                          46
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 48 of 74




their absentee ballot application mailers, drastically reduce the scope of their

absentee ballot application direct mail program, or incur prohibitively expensive

costs to seek compliance and reduce the high risk of sanctions.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.

      97.    For example, it is logistically impossible for VPC and CVI to both

comply with SB 202’s five-day safe-harbor provision—effectively requiring

organizations to check against a moving-target list of voters who the Secretary of

State reports have already requested their absentee ballot applications—and submit

their orders to the printer on time to send the direct mailers.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.

      98.    To comply with SB 202 and continue having even a circumscribed level

of engagement with Georgia voters, VPC and CVI would have to check their mailers

against the State’s list after the mailers are already printed. In effect, VPC and CVI

would have to first submit their order to the printer by reference to the Secretary of

State’s then-current list of Georgia absentee voter statuses. After VPC and CVI’s

mailer print order is completed multiple weeks later, VPC and CVI would then have

to expend significant resources to manually check the millions of printed and already


                                           47
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 49 of 74




paid-for direct mailers against the State’s current absentee ballot list, which will

unpredictably contain countless voters with updated absentee ballot statuses. To

avoid sanctions or other steep penalties under O.C.G.A. § 21-2-573, VPC and CVI

would have to guarantee absolute precision while manually removing any potential

duplicate recipients from the printing order, and be forced to do so in five days’ time

or else start the process all over again. The diversion and drain of resources

necessary to comply with the five-day safe harbor would overwhelm VPC and CVI,

and dramatically impede their ability to communicate with Georgia voters.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.

      99.    The Legislature was aware of the problems inherent in requiring civic

engagement organizations to rely on the “most recent available information.”

Indeed, this was the topic of significant discussion during a March 3, 2021 hearing

on SB 202. The “fix” of the five-day safe harbor provision was proposed by Senator

Strickland, who seemed surprised that his off-the-cuff suggestion was so quickly

adopted as legislative text. He noted: “I was thinking I was making stuff up as I went.

Isn’t that how laws are made,” which led to laughter in the chamber, a “sausage”

comment from the presiding officer, and then unanimous adoption of the

amendment. But the failure of the Legislature to think through an appropriate or


                                          48
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 50 of 74




reasonable timeline and safe harbor is no laughing matter. It has left Plaintiffs unable

to exercise their First Amendment rights.

      PA: The legislative history speaks for itself. Intervenors (and Plaintiffs)

      lack sufficient information to admit or deny what the Legislature was

      “aware of.” The other allegations are legal arguments that require no

      response.

      100. Second, because the Mailing List Restriction applies even where the

elector solicits an absentee ballot application, it would require Plaintiffs like

VoteAmerica, which utilize technology to respond individually to requests for

applications, to create a new technological solution that would reject requests for

absentee ballot applications based on the “most recent available information”—

whatever that may be—about who has requested, received, or voted an absentee

ballot. Such a state-specific system, requiring frequent updates to the data relied

upon, would be costly and onerous to implement. Once again, this unreasonable

restriction imposes unnecessary costs on Plaintiffs’ speech that will reduce the total

quantum of speech they can deliver.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.




                                          49
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 51 of 74




      101. The State has no compelling interest, or even rational basis, for so

severely restricting the content of Plaintiffs’ political speech. There is no substantial

evidence that this Mailing List Restriction addresses any widespread problem of

election administration or voter fraud arising from the distribution of absentee ballot

applications. The election apparatus is already designed to identify duplicate

applications to ensure that voters do not receive multiple absentee ballots.

      PA: These legal arguments require no response.

      102. In any event, the Mailing List Restriction is not meaningfully, and

certainly not narrowly, tailored to address any purported election administration

problems or minimize the burden on Plaintiffs’ speech. Instead, it imposes overbroad

restrictions on who Plaintiffs can contact, fails to provide a reasonable mechanism

for delivering the necessary information for compliance, and imposes an unrealistic

timeline that would create enormous costs for Plaintiffs.

      PA: These legal arguments require no response.

      103. Together and individually, these restrictions impose severe burdens on

Plaintiffs’ associational and free speech rights. Plaintiffs regularly engage in core

political speech—encouraging civic engagement and participation, including

through absentee voting—with Georgia electors. Indeed, this type of speech and

voter engagement activity is core to all of their organizational missions. Yet, these


                                           50
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 52 of 74




restrictions require Plaintiffs to convey misleading speech that dilutes their message,

limit the content of Plaintiffs’ communications and handicap their ability to associate

with and assist electors, and impose vague and unreasonable restrictions on who

Plaintiffs can communicate with and when.

      PA: The legal arguments require no response. Intervenors lack sufficient

      information to admit or deny the factual allegations.




                                          51
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 53 of 74




                              CLAIMS FOR RELIEF

                       First Claim for Relief: Free Speech
   (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. §
                                      1983)

       104. Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1-103 as if fully set forth herein.

       PA: Intervenors incorporate and restate all prior paragraphs of this

       answer.

       105. The First Amendment to the United States Constitution prohibits the

government’s abridgment of the freedom of speech.

       PA: The First Amendment speaks for itself.

       106. The First Amendment is applied to the states through the Fourteenth

Amendment.

       PA: This legal argument requires no response.

       107. SB 202 directly and severely burdens Plaintiffs’ core political speech,

which includes communications and expressive activities aimed at encouraging

voters to participate in the political process through absentee voting.

       PA: Denied.

       108. SB 202 restricts Plaintiffs’ expressive conduct in sharing their belief in

the capacity of the popular will to shape the composition and direction of the


                                          52
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 54 of 74




government. Advocating for that belief through Plaintiffs’ endeavors to persuade

Georgians to participate in the political process and assisting eligible voters to

successfully request an absentee ballot is in itself a political and philosophical

statement.

       PA: Denied.

       109. Like the circulation of an initiative petition for signatures, engaging and

assisting voters with the absentee ballot application process is “the type of interactive

communication concerning political change that is appropriately described as ‘core

political speech.’” Meyer v. Grant, 486 U.S. 414, 421–22 (1988). Whether a citizen

should participate in an election and exercise their right to vote by absentee ballot is

a “matter of societal concern that [Plaintiffs] have a right to discuss publicly without

risking” sanctions or other penalties. See id. at 421; see also Buckley v. Am.

Constitutional Law Found., Inc., 525 U.S. 182, 186–87 (1999) (quoting Meyer, 486

U.S. at 422).

       PA: These legal arguments require no response.

       110. SB 202’s provisions in Section 25 impose onerous restrictions on

distributing absentee ballot applications that are coupled with the threat of

substantial penalties to heavily burden Plaintiffs’ political expression. These

requirements diminish Plaintiffs’ ability to convey their message and further that


                                           53
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 55 of 74




message by engaging more individuals in the political process through absentee

balloting.

       PA: Denied.

       111. The Disclaimer Provision is a severe burden on Plaintiffs’ First

Amendment rights. The provision will obscure Plaintiffs’ intended message and

dissuade voters from using the absentee ballot application form that Plaintiffs

distribute. It undermines Plaintiffs’ core political expression by altering and

dictating the content of their voter engagement communications. And it impairs

Plaintiffs’ speech by giving potential voters the incorrect impression that Plaintiffs’

communications are in some way illegitimate or not in accord with government-

prescribed processes.

       PA: Denied.

       112. The Prefilled Prohibition is a severe burden on Plaintiffs’ First

Amendment rights. The Prefilled Prohibition directly restricts the content of the

communications Plaintiffs can send to electors. It entirely proscribes certain types

of speech that Plaintiffs currently communicate and would plan to continue

communicating to engage and assist voters. It also diminishes the effectiveness of

Plaintiffs’ speech and expressive conduct by eliminating a primary option that

Plaintiffs use to advocate their message with voters who seek assistance obtaining


                                          54
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 56 of 74




and completing their absentee ballot application. See Meyer, 486 U.S. at 424 (“The

First Amendment protects [the] right not only to advocate their cause but also to

select what they believe to be the most effective means for so doing.”).

       PA: Denied.

       113. The Mailing List Restriction is a severe burden on Plaintiffs’ First

Amendment rights, restricting to whom Plaintiffs can communicate. The Mailing

List Restriction’s list comparison requirement and its impossible and arbitrary

timeline to conduct that comparison will also impede Plaintiffs’ ability to speak at

all concerning Georgia’s absentee ballot applications, much less at the scale of its

current outreach and voter assistance programs. It will necessarily reduce the

quantum of speech Plaintiffs are able to deliver because it dramatically increases the

logistical and monetary costs of every instance of Plaintiffs’ expressive conduct

made through mailer campaigns and direct outreach.

       PA: Denied.

       114. The Mailing List Restriction’s onerous requirements and enormous

costs, coupled with the substantial penalties, circumscribe Plaintiffs’ core political

expression and risk derailing their ability to communicate their message in Georgia.

Given the large scale of Plaintiffs’ absentee ballot application communications,

imposing the steep financial penalties established in SB 202 would consume a large


                                         55
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 57 of 74




percentage of Plaintiffs’ budgets and decimate their ability to conduct any of their

civic work. Plaintiffs’ fear of prosecution and desire to avoid inadvertent violations

that would generate financial sanctions or other potential penalties will chill

Plaintiffs’ protected speech and force Plaintiffs to self-censor.

       PA: Denied.

       115. Together and individually, SB 202’s burdensome provisions “reduce[]

the voices available to convey political messages,” see Buckley, 525 U.S. at 210

(Thomas, J., concurring), because they impair Plaintiffs’ core organizational

missions to speak with potential voters and encourage political participation through

the use of absentee balloting.

       PA: Denied.

       116. SB 202’s provisions in Section 25 also constitute content-based

restrictions on speech because speakers who discuss absentee ballot applications

such as Plaintiffs are subject to restrictions and penalties that other speakers are not.

       PA: This legal argument requires no response.

       117. Thus, the challenged provisions in SB 202 are subject to strict scrutiny

review because they proscribe speech based on the identity of the speaker, operate

as a content-based restriction on speech, and impede Plaintiffs’ core political

expression.


                                           56
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 58 of 74




       PA: This legal argument requires no response.

       118. These challenged requirements are not narrowly tailored to serve any

compelling state interest. Indeed, Section 25 of SB 202 does not actually advance

any legitimate regulatory interest, and serves little purpose other than to dissuade

civic organizations and individuals from engaging in activity and speech concerning

absentee ballot application distribution.

       PA: This legal argument requires no response.

       119. The State’s purported goals of increasing confidence in elections or

encouraging uniformity are at best pretextual, and these restrictions are more likely

to undermine than restore confidence in Georgia’s elections.

       PA: Denied.

       120. These requirements heavily burden Plaintiffs’ freedom of speech and

are not rationally related to any legitimate government interests.

       PA: Denied.

       121. Under the exacting scrutiny standard applied in Meyer and Buckley, or

any other level of judicial scrutiny, the challenged provisions in Section 25 of SB

202 violate Plaintiffs’ First Amendment free speech rights.

       PA: Denied.


                Second Claim for Relief: Freedom of Association

                                            57
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 59 of 74




   (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. §
                                      1983)

      122. Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1-121 as if fully set forth herein.

      PA: Intervenors incorporate and restate all prior paragraphs of this

      answer.

      123. The First Amendment to the United States Constitution prohibits

government abridgment of the freedom of association. Nat’l Ass’n for the

Advancement of Colored People v. Button, 371 U.S. 415, 430 (1963).

      PA: This legal argument requires no response.

      124. SB 202 directly and severely burdens Plaintiffs’ associational rights by

preventing Plaintiffs from banding together with others to engage potential voters

and assist community members to further participate in the civic community through

absentee voting.

      PA: Denied.

      125. SB 202’s requirements in Section 25 will reduce the options and

opportunities for Plaintiffs to associate with potential voters and jointly participate

in meaningful civic activities.

      PA: Denied.



                                          58
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 60 of 74




      126. The Disclaimer Provision, for example, gives Plaintiffs’ absentee ballot

outreach the false impression of illegitimacy, which hinders Plaintiffs ability to

associate with potential voters and develop a network for collective civic action.

      PA: Denied.

      127. The Prefilling Prohibition likewise interferes with Plaintiffs’ model for

associating with voters through their effective absentee ballot application services.

The provision eliminates the method by which Plaintiffs connect with Georgians at

the absentee ballot application phase to gain a foothold with those voters for further

association and group engagement for political expression.

      PA: Denied.

      128. For example, Plaintiff VoteAmerica assists voters by prefilling the

absentee ballot application with the information they provided online and, in doing

so, the voters also voluntarily agree to receive further communications from

VoteAmerica. This streamlined process enables VoteAmerica to build a broad

associational base of Georgians with whom it can communicate further about civic

participation. By eliminating this service to voters, the Prefilling Prohibition also

eliminates one of Plaintiffs’ critical tools for developing and enhancing its political

association in the State.




                                          59
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 61 of 74




       PA: Intervenors lack sufficient information to admit or deny the factual

       allegations. Otherwise denied.

       129. The Mailing List Restriction imposes a severe burden because it

entirely prohibits Plaintiffs from associating with certain categories of voters

concerning its absentee ballot application programs. In practice, the burdensome

punitive sanctions attached to the Mailing List Restriction inhibit Plaintiffs from

recruiting and associating with even potential voters who have not already requested,

received, or voted an absentee ballot because of the fear of incurring penalties for

any instance of inadvertent noncompliance with the statute.

       PA: Denied.

       130. Together and individually, SB 202’s restrictive provisions in Section

25 impose a severe burden on Plaintiffs’ freedom of association and are subject to

strict scrutiny.

       PA: Denied.

       131. These requirements are not narrowly tailored to serve any compelling

state interest. Indeed, these requirements do not advance any legitimate regulatory

interest, and serve little purpose other than to hinder civic organizations from

associating with voters concerning absentee ballot applications and other

engagement in the political process.


                                         60
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 62 of 74




      PA: Denied.

      132. These requirements which impinge on Plaintiffs’ associational rights

are also not rationally related to any legitimate government interests.

      PA: Denied.

      133. Under the exacting scrutiny standard applied in Meyer and Buckley, or

any other level of judicial scrutiny, the requirements in SB 202 Section 25 violate

the First Amendment’s guarantee of freedom of association.

      PA: Denied.




                   Third Claim for Relief: Compelled Speech
   (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. §
                                      1983)

      134. Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1-133 as if fully set forth herein.

      PA: Intervenors incorporate and restate all prior paragraphs of this

      answer.

      135. The First Amendment to the United States Constitution prohibits

government abridgment of Plaintiffs’ freedom of speech through government-

compelled speech.


                                          61
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 63 of 74




      PA: This legal argument requires no response.

      136. SB 202’s Disclaimer Provision undermines Plaintiffs’ core political

speech. It unconstitutionally forces Plaintiffs and other individuals or organizations

that conduct absentee ballot application programs to speak for the government by

making a disclaimer that Plaintiffs would not otherwise recite. The disclaimer

constitutes speech (specifically, confusing, misleading, and dissuading speech),

Plaintiffs object to the government imposing such speech upon them, and the speech

will be readily associated with Plaintiffs and tied to their name when it is used on

the absentee ballot application forms that Plaintiffs distribute.

      PA: This legal argument requires no response.

      137. The SB 202 required disclaimer pejoratively emphasizes that the

Plaintiffs’ speech is “NOT an official government publication and was NOT

provided to you by any governmental entity[.]” Such a disclaimer—prominently

displayed—suggests that filling out an absentee ballot application is an activity that

should be done only in conjunction with the Secretary of State and undermines a

voter’s confidence that using Plaintiffs’ services will be official and effective. This

disclaimer will undermine the credibility of Plaintiffs, which are legitimate civic

organizations that provide important services to eligible Georgia voters.

      PA: These legal arguments require no response.


                                          62
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 64 of 74




      138. This disclaimer, moreover, will not be accurate because SB 202 makes

Plaintiffs use the State-prescribed form titled “Application for Official Absentee

Ballot.”.

      PA: This legal argument requires no response.

      139. SB 202’s Disclaimer Provision “is a content-based regulation of

speech” because it is “compelling individuals to speak a particular message” that

functions to “alter the content of their speech.” See Nat’l Inst. of Family & Life

Advocates v. Becerra, 138 S. Ct. 2361, 2371 (2018) (citations and internal alterations

omitted). As such, it is subject to strict scrutiny. See League of Women Voters v.

Hargett, 400 F. Supp. 3d at 729–30.

      PA: This legal argument requires no response.

      140. The Disclaimer Provision is not narrowly tailored to serve any

compelling state interest; rather, this disclaimer serves no legitimate governmental

function because there is no evidence that Georgians have been confused about the

nature of community-based absentee ballot application activity. There is no

indication that Plaintiffs or other similar voter engagement and assistance groups

have suggested to application recipients that their community-based activity is done

in coordination with the Secretary of State or have misled anyone regarding the




                                         63
       Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 65 of 74




nature of their efforts. See League of Women Voters v. Hargett, 400 F. Supp. 3d at

730.

       PA: These legal arguments require no response. Intervenors deny that

       SB 202 violates the First Amendment.

       141. To the extent the government thinks that the disclaimer message

required by SB 202 is needed, the government must speak for itself. The State must

not co-opt Plaintiffs and other civic organizations to speak in furtherance of

Georgia’s own governmental message.

       PA: This legal argument requires no response.

       142. The Disclaimer Provision is not rationally related to any legitimate

government interest.

       PA: Denied.

               Fourth Claim for Relief: Substantial Overbreadth
   (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. §
                                      1983)

       143. Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1-142 as if fully set forth herein.

       PA: Intervenors incorporate and restate all prior paragraphs of this

       answer.




                                          64
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 66 of 74




      144. The First Amendment to the United States Constitution prohibits

government abridgment of the freedom of speech through the enactment of

substantially overbroad laws. See FF Cosmetics FL, Inc. v. City of Miami Beach,

866 F.3d 1290, 1304 (11th Cir. 2017) (citing Bd. of Airport Comm’rs of City of Los

Angeles v. Jews for Jesus, Inc., 482 U.S. 569 (1987)).

      PA: This legal argument requires no response.

      145. SB 202’s Disclaimer Provision, Prefilling Prohibition, and Mail List

Restriction are all unconstitutionally overbroad laws because they regulate a

sweeping amount of noncommercial political speech and constitutionally protected

expressive conduct.

      PA: Denied.

      146. The threat of penalties for violations of SB 202’s ambiguous and

overbroad provisions will impermissibly chill or present the substantial risk of

chilling Plaintiffs’ protected speech, such as Plaintiffs’ speech informing voters

about their right to request an absentee ballot and the process for doing so.

      PA: Denied.

      147. The Disclaimer Provision is overbroad because it lacks any reasonable

bounds on its application. The required disclaimer must appear on “[a]ny application




                                          65
        Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 67 of 74




for an absentee ballot sent to any elector by any person or entity.” This expansive

and open-ended language, is unconstitutionally overbroad.

        PA: Denied.

        148. As the broadest absentee ballot application disclaimer requirement in

the country—both in writing and application—the Disclaimer Provision would

impede all of Plaintiffs’ absentee ballot application activities in Georgia, regardless

of whether the absentee ballot application is solicited or unsolicited by the elector.

It would also expansively cover the most benign and commonplace scenarios of

individual Georgians helping each other participate in the political process, such as

one neighbor sending an application to another upon their request. Indeed, the

Disclaimer Provision is so deficiently and substantially overbroad that it could even

paradoxically apply to the Secretary of State and other local election officials who

are charged with creating and distributing the official absentee ballot application

form.

        PA: The legal arguments require no response. Intervenors lack sufficient

        information to admit or deny the factual allegations.

        149. The Prefilled Prohibition is also unconstitutionally overbroad. The

overbreadth of the provision would sweep in substantial protected First Amendment

activity by applying regardless of whether the absentee ballot application distributor


                                          66
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 68 of 74




is sending individualized applications in response to isolated requests from voters or

mass applications on an unsolicited basis. Such unconstitutional applications of the

overbroad Prefilled Prohibition would also include a situation where the absentee

ballot application is solicited by the voter and the voter themselves provides

Plaintiffs with the required prefilled information.

      PA: The first sentence is denied. These legal arguments require no

      response.

      150. The Mailing List Restriction is likewise unconstitutionally overbroad,

in part because it offers no exceptions or limiting principle to its prohibition on

sending applications to individuals who may have “already requested, received, or

voted an absentee ballot in the primary, election, or runoff.” Accordingly, the

ambiguous extensiveness of the restriction would over-inclusively prohibit Plaintiffs

from sending solicited applications to electors that made an error on their prior

request, had their prior request rejected, or need a new application for any other

reason.

      PA: These legal arguments require no response. Intervenors deny that

      SB 202 violates the First Amendment.

      151. These overbroad provisions in SB 202 are full of uncertainties and risk

a degree of capricious enforcement that will make Plaintiffs’ compliance potentially


                                          67
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 69 of 74




impossible, and are therefore unconstitutional infringements on Plaintiffs’ protected

speech that do not survive First Amendment scrutiny.

      PA: Denied.

                       Fifth Claim for Relief: Vagueness
(Violation of Plaintiffs’ First and Fourteenth Amendment Rights Pursuant to
                                 42 U.S.C. §1983)

      152. Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1-151 as if fully set forth herein.

      PA: Intervenors incorporate and restate all prior paragraphs of this

      answer.

      153. The First Amendment to the United States Constitution prohibits the

government’s abridgment of freedom of speech due to the enactment of

unconstitutionally vague restrictions. See Jews for Jesus, Inc., 482 U.S. at 576.

      PA: This legal argument requires no response.

      154. Additionally, the Due Process Clause of the Fourteenth Amendment

prohibits punitive sanctions for activity that are “so vague that [they] fail[] to give

ordinary people fair notice of the conduct [they] punish, or so standardless that [they]

invite arbitrary enforcement.” See Johnson v. United States, 576 U.S. 591, 595

(2015). When penalties affect political expression, the “standards of permissible

statutory vagueness are strict.” Button, 371 U.S. at 432.


                                          68
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 70 of 74




      PA: This legal argument requires no response.

      155. The challenged provisions of SB 202 are substantially vague and

violate Plaintiffs’ rights under the First and Fourteenth Amendments.

      PA: Denied.

      156. The Disclaimer Provision is ambiguous, in part because it fails to define

the key word “send,” a vague verb with potentially broad meaning that compels

Plaintiffs to guess whether the disclaimer requirement applies beyond postal mail to

include email, fax, social media, website posting, any other electronic

communications, or even in-person distribution. Moreover, the physical

specifications of the disclaimer are substantially vague because SB 202 fails to

explain what constitutes “sufficient font size” or “reasonable degree of color

contrast.” Such vagueness issues only compound the First Amendment harms

imposed by this confusing and intentionally dissuading government-mandated

speech, and further expose Plaintiffs to the unpredictable and arbitrary risk of

punishment despite their good faith efforts to comply.

      PA: Denied.

      157. The Prefilling Prohibition is also substantially vague, in part because it

similarly fails to define “send” and leaves Plaintiffs in the dark about whether the

Prefilling Prohibition applies not only to postal mail but also to email, fax, social


                                         69
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 71 of 74




media, any other electronic communications, or even in-person distribution. The

Prefilling Prohibition additionally bars Plaintiffs and other civic organizations from

sending any absentee application “prefilled with the elector’s required information,”

which offers no guidance as to whether prefilling is only prohibited if it includes all

the required information or any of the required information.

      PA: SB 202 speaks for itself. Otherwise denied.

      158. The Mailing List Restriction is also substantially vague, and its

constitutional deficiencies are acutely problematic given the heavy punitive

sanctions attached to even inadvertent violations of that provision. For example, the

restriction introduces the term “mail” in addition to “send” without further

definition, once again setting Plaintiffs up to merely guess whether that includes

email or other similar electronic communications. And its ambiguous terms appear

to apply to any person or entity sending any elector an application for absentee ballot

regardless of whether such application is solicited or unsolicited or the volume of

applications the person or entity is sending. The “most recent information available”

is undefined. It is unclear what makes information “available.” In addition,

Plaintiffs’ good faith efforts to comply with the requirements may still not be enough

because the provision makes reliance on the “most recent information available,”




                                          70
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 72 of 74




with no clear provision in law for how, when, or where the Secretary of State must

publish such information.

      PA: SB 202 speaks for itself. Otherwise denied.

      159. Due to these vague provisions, SB 202 fails to give reasonable notice

of what constitutes prohibited conduct to civic organizations and persons that

participate in First Amendment protected activities concerning absentee ballot

applications, including Plaintiffs.

      PA: Denied.

      160. The State has no compelling interest or even rational basis for requiring

such confusing, misleading, and voter-dissuading disclaimers and restrictions for its

absentee ballot application process that inhibit Plaintiffs’ ability to speak.

      PA: Denied.

      161. These provisions of SB 202 are therefore unconstitutionally vague

under the Due Process Clause and the First Amendment.

      PA: Denied.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in
their favor and:

   A. Declare that the challenged provisions in Section 25 of SB 202 violate the

       First and Fourteenth Amendments, both facially and as-applied to Plaintiffs;

                                           71
      Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 73 of 74




   B. Preliminarily and permanently enjoin Defendants from enforcing the

      challenged provisions in Section 25 of SB 202, both facially and as-applied

      to Plaintiffs, and including the punitive sanctions contained therein;

   C. Retain jurisdiction to render any and all further orders that this Court may

      deem necessary;

   D. Award Plaintiffs their attorneys’ fees and costs pursuant to statute; and

   E. Grant such other and further relief that the Court deems just and proper.


Respectfully submitted this 7th day of April, 2021.


                                  /s/ Robert B. Remar
                                  Robert B. Remar (Ga. Bar No. 600575)
                                  Katherine L. D’Ambrosio (Ga. Bar No. 780128)
                                  ROGERS & HARDIN LLP
                                  229 Peachtree Street NE
                                  2700 International Tower
                                  Atlanta, GA 30303
                                  Tel: (404) 522-4700
                                  Fax: (404) 525-2224
                                  rremar@rh-law.com
                                  kdambrosio@rh-law.com

                                  Danielle Lang*
                                  Jonathan Diaz*
                                  Caleb Jackson*
                                  Hayden Johnson*
                                  Valencia Richardson^*
                                  CAMPAIGN LEGAL CENTER
                                  1101 14th St. NW, Ste. 400
                                  Washington, D.C. 20005


                                        72
Case 1:21-cv-01390-JPB Document 36-2 Filed 04/28/21 Page 74 of 74




                         Tel: (202) 736-2200
                         Fax: (202) 736-2222
                         dlang@campaignlegalcenter.org
                         jdiaz@campaignlegalcenter.org
                         cjackson@campaignlegalcenter.org
                         hjohnson@campaignlegalcenter.org
                         vrichardson@campaignlegalcenter.org

                         Counsel for Plaintiffs

                         * Pro Hac Vice applications forthcoming

                         ^ Licensed to practice in Louisiana only;
                         Supervised by Danielle Lang, a member of the
                         D.C. Bar




                               73
